Citation Nr: 0514006	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-00 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for heart disease, 
manifested by easy fatigability and difficulty of breathing.

2.  Entitlement to service connection for a disorder 
manifested by a cough, fever, and colds.

3.  Entitlement to service connection for a disorder 
manifested by numbness of the upper extremities.

4.  Entitlement to service connection for rheumatoid 
arthritis.

5.  Entitlement to service connection for amoebic dysentery.

6.  Entitlement to service connection for malnutrition, also 
claimed as diarrhea.

7.  Entitlement to service connection for malaria.

8.  Entitlement to service connection for beriberi, also 
claimed as edema or swelling of the lower extremities.
 
9.  Whether the veteran has legal entitlement to nonservice-
connected disability pension benefits.

10.  Entitlement to service connection for residuals of a 
gunshot wound to the left leg.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty with the recognized 
guerrillas from November 1942 to July 1945 and with the 
regular Philippine Army from July 1945 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.

The issue of entitlement to service connection for residuals 
of a gunshot wound to the left leg is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran does not have a current cardiovascular 
disorder that is etiologically related to service.

3.  The veteran does not have a current disorder manifested 
by a cough, fever, and colds that is etiologically related to 
service.

4.  There is no competent medical evidence of a current 
disorder manifested by numbness of the upper extremities.

5.  There is no competent medical evidence of current 
rheumatoid arthritis.

6.  There is no competent medical evidence of current amoebic 
dysentery.

7.  There is no competent medical evidence of current 
malnutrition, also claimed as diarrhea.

8.  There is no competent medical evidence of malaria.

9.  There is no competent medical evidence of beriberi, also 
claimed as edema or swelling of the lower extremities.
 
10.  The nature of the veteran's service is not considered 
active military, naval, or air service for the purposes of 
nonservice-connected disability pension benefits. 




CONCLUSIONS OF LAW

1.   Heart disease, manifested by easy fatigability and 
difficulty of breathing, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

2.  A disorder manifested by a cough, fever, and colds was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).

3.  A disorder manifested by numbness of the upper 
extremities was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

4.  Rheumatoid arthritis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

5.  Amoebic dysentery was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

6.  Malnutrition, also claimed as diarrhea, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

7.  Malaria was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

8.  Beriberi, also claimed as edema or swelling of the lower 
extremities, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).

9.  The veteran does not have legal entitlement to 
nonservice-connected disability pension benefits.  38 
U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.40, 3.41 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran, and there is no indication 
from the record of additional medical treatment for which the 
RO has not obtained, or made sufficient efforts to obtain, 
corresponding records.  The RO has made multiple attempts to 
contact the National Personnel Records Center (NPRC) for the 
veteran's service medical records, but the NPRC was only able 
to provide an affidavit of the veteran dated in January 1946.  
The veteran was notified on multiple occasions of the need 
for evidence showing an injury or disease in service, but he 
indicated in a September 2003 letter that he had no new 
evidence to submit.  The Board also notes that the veteran 
has not been afforded VA examinations addressing his claimed 
disorders, but, for reasons described in further detail 
below, the Board has determined that such examinations are 
not "necessary" under 38 U.S.C.A. § 5103A(d) in this case.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued in December 2002, February 2003, 
and September 2003.  By these letters, the RO also notified 
the veteran of exactly which portion of that evidence was to 
be provided by him and which portion VA would attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Apr. 14, 2005).  The veteran was also advised 
to submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.

Here, the noted "duty to assist" letters from December 2002 
and February 2003 were issued prior to the appealed April 
2003 rating decision.  Moreover, as indicated above, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claims and assist him 
in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular 
disorders, organic neurological disorders, and arthritis, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  A similar 
presumption applies in cases of tropical service with regard 
to such disorders as dysentery and malaria.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As indicated above, the RO has not been able to obtain the 
veteran's full service medical records.  In his January 1946 
affidavit, however, the veteran reported that his only in-
service illness or wound was a boil from February to April of 
1945.

Post-service medical records are minimal in this case.  
Pertinent medical evidence includes a December 2002 statement 
from Domingo K. Talian, M.D., who noted treatment for a 
chronic cough, non-productive with chest pain, shortness of 
breath, and easy fatigability.  The only other pertinent 
post-service medical record is a March 2003 radiological 
report showing normal chest x-ray findings.

Even assuming, for purposes of this decision, that the 
veteran suffers from a current cardiovascular disorder and a 
current disorder manifested by a cough, fever, and colds, the 
veteran has presented no evidence suggesting an etiological 
link between such disorders and service.  The veteran has 
presented no competent medical evidence whatsoever suggesting 
that he currently suffers from a disorder manifested by 
numbness of the upper extremities; rheumatoid arthritis; 
amoebic dysentery; malnutrition, also claimed as diarrhea; 
malaria; or beriberi, also claimed as edema or swelling of 
the lower extremities.

To date, the RO has not afforded the veteran VA examinations, 
with opinions as to the etiology of his claimed disorders.  
Such opinions are "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no evidence linking the veteran's claimed 
disorders to service and no reasonable possibility that VA 
examinations would result in findings favorable to the 
veteran.  Accordingly, the Board finds that etiology opinions 
are not "necessary."  See generally Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
veteran's claims is lay evidence, including his December 2002 
application.  The veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
cardiovascular disorder; a disorder manifested by a cough, 
fever, and colds; a disorder manifested by numbness of the 
upper extremities; rheumatoid arthritis; amoebic dysentery; 
malnutrition, also claimed as diarrhea; malaria; and 
beriberi, also claimed as edema or swelling of the lower 
extremities.  As such, these claims must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



III.  Eligibility for entitlement to disability pension 
benefits

As indicated above, the veteran served with the recognized 
guerrillas from November 1942 to July 1945 and with the 
regular Philippine Army from July 1945 to January 1946.  

Under 38 U.S.C.A. § 107(a), service before July 1, 1946 in 
the organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States pursuant 
to the military order of the President dated in July 26, 
1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purpose of any law of 
the United States conferring rights, privileges, or benefits 
upon any person by reason of the service of such person in 
the Armed Forces except in certain cases.  These include 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11, 13 (except section 1312(a)), 23, and 24 (to the 
extent provided for in section 2402(8)) of title 38.  

In the present case, the veteran has applied for nonservice-
connected disability pension benefits.  Such benefits are 
addressed in 38 U.S.C.A., Chapter 15.  This section is not 
among those listed in 38 U.S.C.A. § 107(a), as described 
above.  It therefore follows that the veteran's service is 
not considered active military, naval, or air service for the 
purposes of disability pension benefits.  See 38 U.S.C.A. 
§ 107(a); see also 38 C.F.R. §§ 3.40, 3.41.   

In this case, it is the law and not the evidence that is 
dispositive.  As applicable law renders the veteran 
ineligible for disability pension benefits on account of the 
nature of his service, his claim for this benefit must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).




ORDER

The claim of entitlement to service connection for heart 
disease, manifested by easy fatigability and difficulty of 
breathing, is denied.

The claim of entitlement to service connection for a disorder 
manifested by a cough, fever, and colds is denied.

The claim of entitlement to service connection for a disorder 
manifested by numbness of the upper extremities is denied.

The claim of entitlement to service connection for rheumatoid 
arthritis is denied.

The claim of entitlement to service connection for amoebic 
dysentery is denied.

The claim of entitlement to service connection for 
malnutrition, also claimed as diarrhea, is denied.

The claim of entitlement to service connection for malaria is 
denied.

The claim of entitlement to service connection for beriberi, 
also claimed as edema or swelling of the lower extremities, 
is denied.
 
In the absence of legal entitlement to nonservice-connected 
disability pension benefits, the veteran's claim for that 
benefit must be denied.


REMAND

The Board has reviewed the claims file and observes that the 
veteran's claim of entitlement to service connection for 
residuals of a gunshot wound to the left leg requires 
additional development in view of the evidence of record.  

First, the Board notes that the veteran's January 1946 
affidavit indicates that he was treated for an unspecified 
boil from February to April of 1945.  Second, a June 2000 
affidavit from the veteran's former company commander 
reflects that he sustained a bullet wound in August 1943.  
Finally, in a March 2003 statement, Dr. Talian noted that the 
veteran had two left thigh scars that were alleged to have 
been sustained as a result of a bullet wound during World War 
II.  

Given this evidence, the Board finds that the nature and 
etiology of the veteran's claimed disorder should be 
addressed by a comprehensive VA skin examination.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
skin examination, with an examiner who 
has reviewed his entire claims file.  
Based on the claims file review and the 
examination results, the examiner should 
render an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that any 
scars of the left thigh are etiologically 
related to any incident of service, to 
include a gunshot wound.  All opinions 
and conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

2.  Then, the veteran's claim of 
entitlement to service connection for 
residuals of a gunshot wound to the left 
leg should be readjudicated.  If the 
determination of this claim remains 
unfavorable to the veteran, he should be 
furnished with a Supplemental Statement 
of the Case and given a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


